DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-28 are allowable.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest claimed features, which is “an interleaving ADC timing error detector circuit including: an input coupled to the output of the slicer; a first output coupled to the control input of the first delay circuit; and a second output coupled to the control input of the second delay circuit”, structurally and functionally interconnected with other limitations in the manner as cited in the claim and dependent claims.
Claim 5 is allowed over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest claimed features, which is “interleaving ADC timing error detector circuit configured to control a first delay of the first delay circuit and a second delay of the second delay circuit responsive to an output signal of the first slicer and either an output signal or an input signal of the second slicer”, structurally and functionally interconnected with other limitations in the manner as cited in the claim and dependent claims.
Claim 15 is allowed over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest claimed features, which is “an ADC gain control circuit configured to adjust an amplitude of data samples provided by the second ADC responsive to: input of the first slicer, output of the first slicer, input of the second slicer, and output of the second slicer”, 
Claim 24 is allowed over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest claimed features, which is “determining a timing error of the second ADC relative to the first ADC by comparing inter-symbol interference (ISI) in the samples of the first ADC and ISI in the samples of the second ADC”, structurally and functionally interconnected with other limitations in the manner as cited in the claim and dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cited references are related to instant application subject matters.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T MAI whose telephone number is (571)272-1807. The examiner can normally be reached Monday-Thursday 7am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 571 272-2105 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LAM T MAI/Primary Examiner, Art Unit 2845